BARKDULL, Judge.
O.H., the appellant, appeals a judgment finding him to be delinquent. A petition for delinquency was filed September 13, 1989, charging the appellant with carrying a concealed firearm. At trial, a Miami police officer, Jeffrey, testified he was on patrol in Overtown when he saw the appellant park his car and get out. He saw the appellant give some money to a black male. He came up and detained both of them. He then walked up to the appellant’s car, glanced inside through the windshield and saw what appeared to be the butt of a gun under the driver’s seat. The appellant was advised of his rights after which he said the gun belonged to his father, and that he brought it with him. The officer said he knew it was a gun the minute he looked through the windshield. At the conclusion of the officer’s testimony, the state rested. The appellant moved for a judgment of acquittal which was denied. At the conclusion of the case the trial court adjudicated the appellant delinquent. The appeal follows.
We affirm upon the authority of State v. Puig, 551 So.2d 552 (Fla. 3d DCA 1989).
Affirmed.